DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to amended claims 1, 8, and 15 are moot in view of new grounds of rejection based on a new reference Goss (US 2002/0137498 A1) and new citations from Graves (US 2006/0240771 A1). Applicant’s argument with respect to amended claim 3 is moot in view of new grounds of rejection based on the new reference Goss (US 2002/0137498 A1), the new citations from Graves (US 2006/0240771 A1), and a new reference Boland (US 2005/0181767 A1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US 2006/0240771 A1) in view of Goss (US 2002/0137498 A1).


Regarding claim 1, Graves teaches a call park and paging system ([0190-0191], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12 … the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician, either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650”), comprising: 
a processor ([0263], “controller 18/618, the authentication entity 28 and/or the HIS 12 may comprise an arithmetic and logic unit (ALU) having access to a code memory (not shown) which stores program instructions for the operation of the ALU in order to implement the functional entities and execute the various processes and functions described above”); and 
computer memory coupled with the processor, wherein the computer memory comprises data that, when processed by the processor, enables the processor to ([0263], “controller 18/618, the authentication entity 28 and/or the HIS 12 may comprise an arithmetic and logic unit (ALU) having access to a code memory (not shown) which stores program instructions for the operation of the ALU in order to implement the functional entities and execute the various processes and functions described above. The program instructions could be stored on a medium which is fixed, tangible and readable directly by the controller 18/618, the authentication entity 28 and/or the HIS 12”): 
park a call received from a caller ([0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”);   
 	provide a page directed toward a paging target and in a first target area in an attempt to summon the paging target to retrieve the parked call ([0190], “a paging message is sent to the target clinician (~paging target). In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A; [0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”);   
 	after paging the first target area, automatically provide an additional page directed toward the paging target and in a second target area that is different from the first target area in an attempt to summon the paging target to retrieve the parked call ([0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A); 
 	receive a response from the paging target ([0191], “At step 912, the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician, either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650. If a positive acknowledgement is received within a certain amount of time (e.g., 10 seconds), then no further action needs to be taken, since the target clinician has been reached and has positively acknowledged that he or she is available. The remainder of the communication between the source clinician and the target clinician may occur in a conventional manner”; [0210], “In the event that this option does not end in a satisfactory way (e.g., the alternative clinician does not positively acknowledge the paging message), then the controller 618 causes the above options to be re-presented to the source clinician”; [0207], “6) Wait for Dr. Smith to become available”; [0212], “If the source clinician selects option 6) above, e.g., after execution of step 924 or after execution of step 926, the controller 618 performs step 928, where communication with the target clinician is delayed until continued application of the unavailability policy reveals that the target clinician has become available”); and 
based on the response received from the paging target, connect the paging target with the caller ([0191], “At step 912, the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician, either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650. If a positive acknowledgement is received within a certain amount of time (e.g., 10 seconds), then no further action needs to be taken, since the target clinician has been reached and has positively acknowledged that he or she is available. The remainder of the communication between the source clinician and the target clinician may occur in a conventional manner”; [0210], “In the event that this option does not end in a satisfactory way (e.g., the alternative clinician does not positively acknowledge the paging message), then the controller 618 causes the above options to be re-presented to the source clinician”; [0207], “6) Wait for Dr. Smith to become available”; [0212], “If the source clinician selects option 6) above, e.g., after execution of step 924 or after execution of step 926, the controller 618 performs step 928, where communication with the target clinician is delayed until continued application of the unavailability policy reveals that the target clinician has become available”).  
	Graves does not explicitly teach providing an additional page is after paging the first target area.
	However, Goss teaches providing an additional page after paging a first target area ([0034], “paging message can be sent after mobile unit 102 fails to respond to a page or an order. If mobile unit 102 does not respond to a paging message within a predetermined number of attempts or within a predetermined period of time”).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Goss with the teaching of Graves in order to effectively reach the target user by automatically continuing attempts to page the user based on response.

 	Regarding claim 2, Graves in view of Goss teaches the system of claim 1, 
wherein the additional page is provided in the second target area (In Fig. 6A, additional paging message is sent to the second target area around 14A (~stationary computer) as well as to the first target area around 14B (~mobile terminal) carried by 36A (~target clinician), wherein the target clinician is in the second target area when he’s accessing 14A stationary computer (~see [0190], ”paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area around 14A), 14B (~first target area around 14B)”); [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area around 14A), 14B (~first target area around 14B) with which the target clinician has an ongoing session with the HIS (~health information system) 12”; Fig. 6A), and 
 	wherein the second target area does not overlap with the first target area (Graves Fig. 6A, if the user 36A steps away from using computer 14A (~move out of accessible distance around the computer 14A), the second target area around the stationary computer 14A (~accessible distance around the computer 14A) will not be overlapping the first target area around the mobile terminal 14B (~accessible distance around the handheld mobile terminal 14B); [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A).  

Regarding claim 4, Graves in view of Goss teaches the system of claim 1, 
wherein at least one of the first target area and the second target area is selected based on a determined location of a communication device associated with the paging target (Graves [0008], “computer-readable program code for determining, based at least in part on data regarding a wirelessly detectable tag associated with the target clinician, the location of the target clinician within the healthcare establishment”, wherein a certain healthcare establishment area is the first target area where the target clinician is located and the first target area is selected based on the location of the tag (~communication device) associated with the target clinician).  
  
Regarding claim 5, Graves in view of Goss teaches the system of claim 1, 
 	wherein the second target area includes the first target area and an additional area that extends beyond the first target area (Graves In Fig. 6, when the target clinician/doctor 36A holding/carrying the mobile terminal 14B is accessing the stationary computer 14A, the second target area (~computer 14A access area by the target clinician/doctor)surrounding the stationary computer 14A includes the first target area surrounding the mobile terminal 14B and an additional area that extends beyond the first target area (~mobile terminal 14B access area by the target clinician/doctor) surrounding the mobile terminal 14B; [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A).

 	Regarding claim 8, Graves teaches a non-transitory computer readable medium comprising instructions stored therein which, when executed by a processor, enable the processor to implement a park and page function, the instructions including ([0263], “controller 18/618, the authentication entity 28 and/or the HIS 12 may comprise an arithmetic and logic unit (ALU) having access to a code memory (not shown) which stores program instructions for the operation of the ALU in order to implement the functional entities and execute the various processes and functions described above. The program instructions could be stored on a medium which is fixed, tangible and readable directly by the controller 18/618, the authentication entity 28 and/or the HIS 12, (e.g., removable diskette, CD-ROM, ROM, or fixed disk)”; [0190-0191], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12 … the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician, either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650”): 
instructions that park a call received from a caller ([0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); 
instructions that provide a page directed toward a paging target and in a first target area in an attempt to summon the paging target to retrieve the parked call ([0190], “a paging message is sent to the target clinician (~paging target). In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A; [0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); 
instructions that provide an additional page directed toward the paging target and in a second target area that is different from the first target area in an attempt to summon the paging target to retrieve the parked call ([0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A); 
instructions that receive a response from the paging target ([0191], “At step 912, the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician, either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650. If a positive acknowledgement is received within a certain amount of time (e.g., 10 seconds), then no further action needs to be taken, since the target clinician has been reached and has positively acknowledged that he or she is available. The remainder of the communication between the source clinician and the target clinician may occur in a conventional manner”; [0210], “In the event that this option does not end in a satisfactory way (e.g., the alternative clinician does not positively acknowledge the paging message), then the controller 618 causes the above options to be re-presented to the source clinician”; [0207], “6) Wait for Dr. Smith to become available”; [0212], “If the source clinician selects option 6) above, e.g., after execution of step 924 or after execution of step 926, the controller 618 performs step 928, where communication with the target clinician is delayed until continued application of the unavailability policy reveals that the target clinician has become available”); and 
instructions that, based on the response received from the paging target, connect the paging target with the caller ([0191], “At step 912, the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician, either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650. If a positive acknowledgement is received within a certain amount of time (e.g., 10 seconds), then no further action needs to be taken, since the target clinician has been reached and has positively acknowledged that he or she is available. The remainder of the communication between the source clinician and the target clinician may occur in a conventional manner”; [0210], “In the event that this option does not end in a satisfactory way (e.g., the alternative clinician does not positively acknowledge the paging message), then the controller 618 causes the above options to be re-presented to the source clinician”; [0207], “6) Wait for Dr. Smith to become available”; [0212], “If the source clinician selects option 6) above, e.g., after execution of step 924 or after execution of step 926, the controller 618 performs step 928, where communication with the target clinician is delayed until continued application of the unavailability policy reveals that the target clinician has become available”).  
	Graves does not explicitly teach that the instructions that provide an additional page directed toward the paging target is after a predetermined amount of time and/or after a predetermined number of paging attempts.
	However, Goss teaches instructions that, after a predetermined amount of time and/or after a predetermined number of paging attempts, provide an additional page directed toward the paging target ([0034], “paging message can be sent after mobile unit 102 fails to respond to a page or an order. If mobile unit 102 does not respond to a paging message within a predetermined number of attempts or within a predetermined period of time”).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Goss with the teaching of Graves in order to effectively reach the target user by automatically continuing attempts to page the user based on response.

Regarding claim 9, Graves in view of Goss teaches the non-transitory computer readable medium of claim 8, 
wherein the predetermined amount of time begins when the page is provided in the first target area and expires after the predetermined number of paging attempts in the first target area have been performed without the paging target retrieving the parked call (Graves [0192], “if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances”, wherein the predetermined number of paging attempts is one), and 
wherein the additional page is provided in the second target area when a communication device associated with the paging target is within a first geofenced area (Graves Fig. 6B, additional page is provided in the second target area (~accessible area around computer 14A) when a communication device (~computer 14A) associated with the paging target (~doctor 36A) is positioned within a first geofence area (~Fig. 6B, hospital area surrounded by detectors 654 (~geofence)); [0163], Each of the detectors 654 detects tags in a surrounding three-dimensional volume which is a "coverage zone" for that detector 654. The union of the coverage zones for all of the detectors 654 defines a location-awareness area of the hospital. If a given tag is located within the location-awareness area of the hospital, then the tag ID 58 that the given tag emits (or reflects) will be detectable by at least one of the detectors 654. The fact that the location of the detectors 654 is known is sufficient to give an approximate idea as to where a detected tag is located within the location-awareness area of the hospital; however, it is insufficient to provide a precise estimate of the location of that tag. Thus, the second system architecture utilizes the LCE 658 to provide the precision required in estimating the location of individual tags in the location-awareness area of the hospital”). 

Regarding claim 10, Graves in view of Goss teaches the non-transitory computer readable medium of claim 8, 
wherein at least one of the first target area and the second target area is selected based on a determined location of a communication device associated with the paging target (Graves Fig. 6B, selecting the mobile terminal 14A is selecting the first area since the first area is an accessible area surrounding the mobile terminal 14A; tag ID attached to the mobile terminal 14A read by detectors 654 provides the location of the mobile terminal 14A and based on the location of the mobile terminal 14A, the mobile terminal 14A (~thus the first target area surrounding the mobile terminal 14A) is selected as a paging device to page the paging target (~target clinician/doctor) ; [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A; [0160], “tag ID 58 for the tag attached to a given one of these pieces of equipment”), and 
wherein the second target area does not overlap with the first target area (Graves Fig. 6, if the user 36A steps away from using computer 14A (~move out of accessible distance around the computer 14A), the second target area around the stationary computer 14A (~accessible distance around the computer 14A) will not be overlapping the first target area around the mobile terminal 14B (~accessible distance around the handheld mobile terminal 14B); [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A).  

Regarding claim 11, Graves in view of Goss teaches the non-transitory computer readable medium of claim 8, 
wherein the second target area includes the first target area and an additional area that extends beyond the first target area (Graves In Fig. 6, when the target clinician/doctor 36A holding/carrying the mobile terminal 14B is accessing the stationary computer 14A, the second target area (~computer 14A access area by the target clinician/doctor)surrounding the stationary computer 14A includes the first target area surrounding the mobile terminal 14B and an additional area that extends beyond the first target area (~mobile terminal 14B access area by the target clinician/doctor) surrounding the mobile terminal 14B; [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A).  

 	Regarding claim 15, Graves teaches a method, comprising: 
 	receiving a call from a caller ([0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); 
 	parking the call ([0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); 
 	while the call is parked, determining a paging target for the call ([0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); 
 	paging the paging target in a first target area in an attempt to summon the paging target to retrieve the parked call ([0190], “a paging message is sent to the target clinician (~paging target). In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A); 
 	paging the paging target in a second target area that extends beyond the first target area in an attempt to summon the paging target to retrieve the parked call ([0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A); 
 	receiving a response from the paging target ([0191], “At step 912, the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician (~paging target), either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650. If a positive acknowledgement is received within a certain amount of time (e.g., 10 seconds), then no further action needs to be taken, since the target clinician has been reached and has positively acknowledged that he or she is available. The remainder of the communication between the source clinician and the target clinician may occur in a conventional manner”; [0210], “In the event that this option does not end in a satisfactory way (e.g., the alternative clinician does not positively acknowledge the paging message), then the controller 618 causes the above options to be re-presented to the source clinician”); and 
 	based on the response received from the paging target, connecting the paging target with the caller ([0191], “At step 912, the controller 618 is attentive to receipt of a positive acknowledgement from the target clinician, either by way of a response via the terminal 14A, 14B being used by the target clinician or via the communication system head end 650. If a positive acknowledgement is received within a certain amount of time (e.g., 10 seconds), then no further action needs to be taken, since the target clinician has been reached and has positively acknowledged that he or she is available. The remainder of the communication between the source clinician and the target clinician may occur in a conventional manner”; [0210], “In the event that this option does not end in a satisfactory way (e.g., the alternative clinician does not positively acknowledge the paging message), then the controller 618 causes the above options to be re-presented to the source clinician”; [0207], “6) Wait for Dr. Smith to become available”; [0212], “If the source clinician selects option 6) above, e.g., after execution of step 924 or after execution of step 926, the controller 618 performs step 928, where communication with the target clinician is delayed until continued application of the unavailability policy reveals that the target clinician has become available”).  
	Graves does not explicitly teach that the paging the paging target in a second target area is after a predetermined amount of time and/or after a predetermined number of paging attempts have been provided in the first target area.
	However, Goss teaches paging a paging target after a predetermined amount of time and/or after a predetermined number of paging attempts have been provided in a first target area ([0034], “paging message can be sent after mobile unit 102 fails to respond to a page or an order. If mobile unit 102 does not respond to a paging message within a predetermined number of attempts or within a predetermined period of time”).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Goss with the teaching of Graves in order to effectively reach the target user by automatically continuing attempts to page the user based on response.


 	Regarding claim 16, Graves in view of Goss teaches the method of claim 15, wherein the predetermined amount of time is reached after the predetermined number of paging attempts have been provided in the first target area without the paging target providing a response (Graves [0192], “if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances”, wherein the predetermined number of paging attempts is one).  

 	Regarding claim 17, Graves in view of Goss teaches the method of claim 15, wherein at least one of the first target area and the second target area is selected based on a determined location of a communication device associated with the paging target (Graves Fig. 6B, selecting the mobile terminal 14A is selecting the first area since the first area is an accessible area surrounding the mobile terminal 14A; tag ID attached to the mobile terminal 14A read by detectors 654 provides the location of the mobile terminal 14A and based on the location of the mobile terminal 14A, the mobile terminal 14A (~thus the first target area surrounding the mobile terminal 14A) is selected as a paging device to page the paging target (~target clinician/doctor) ; [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A; [0160], “tag ID 58 for the tag attached to a given one of these pieces of equipment”).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Graves in view of Goss, and further in view of Boland (US 2005/0181767 A1).

	Regarding claim 3, Graves in view of Goss teaches the system of claim 1, 
wherein the additional page is provided in the second target area after at least one paging attempt have been provided in the first target area (Graves [0190], “a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent (~additional page) as an electronic message to the fixed-wire or mobile terminal 14A (~second target area is bigger than the first area extending beyond the first area and is an area around the non-mobile (stationary) computer where the stationary computer 14A can be accessed by a user (~target clinician/doctor)), 14B (~first target area is an area around the mobile terminal 14A where the mobile terminal 14A can be accessed by a user (~target clinician/doctor) holding the mobile terminal) with which the target clinician has an ongoing session with the HIS (~health information system) 12. In yet another embodiment, plural uses of a paging message to attempt to reach the target clinician (who, it is recalled, was deemed to be available) can be employed in parallel”, wherein the paging messages sent to the mobile terminal 14B, pager or WLAN phone 614, and computer 14A are sent at different times (~at least at a difference of a fraction of miliseconds) even if they were intended to be sent out in parallel; Fig. 6A), and 
 	wherein the additional page is provided in the second target area when a communication device associated with the paging target is positioned within a first geofenced area (Graves Fig. 6B, additional page is provided in the second target area (~accessible area around computer 14A) when a communication device (~computer 14A) associated with the paging target (~doctor 36A) is positioned within a first geofence area (~Fig. 6B, hospital area surrounded by detectors 654 (~geofence)); [0163], Each of the detectors 654 detects tags in a surrounding three-dimensional volume which is a "coverage zone" for that detector 654. The union of the coverage zones for all of the detectors 654 defines a location-awareness area of the hospital. If a given tag is located within the location-awareness area of the hospital, then the tag ID 58 that the given tag emits (or reflects) will be detectable by at least one of the detectors 654. The fact that the location of the detectors 654 is known is sufficient to give an approximate idea as to where a detected tag is located within the location-awareness area of the hospital; however, it is insufficient to provide a precise estimate of the location of that tag. Thus, the second system architecture utilizes the LCE 658 to provide the precision required in estimating the location of individual tags in the location-awareness area of the hospital”).  
	The combination of Graves and Goss does not explicitly teach that the at least one paging attempt is at least two paging attempts.
	However, Boland teaches at least two paging attempts ([0009], “Multiple retries (~first attempt plus at least two retry attempts) can be attempted and if the last retry is being activated, the paging can be extended to cover all zones in the Mobile Switching Center”).
 		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boland with the teaching of Graves as modified by Goss in order to increase the chance of reaching the paging target by attempting at least twice at a target area before attempting to reach at another target area. 


Claims 6-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graves in view of Goss, and further in view of Larson (US 8,582,733 B1).

Regarding claim 6, Graves in view of Goss teaches the system of claim 1, 
wherein the data, when processed by the processor, further enables the processor to (Graves [0263], “controller 18/618, the authentication entity 28 and/or the HIS 12 may comprise an arithmetic and logic unit (ALU) having access to a code memory (not shown) which stores program instructions for the operation of the ALU in order to implement the functional entities and execute the various processes and functions described above. The program instructions could be stored on a medium which is fixed, tangible and readable directly by the controller 18/618, the authentication entity 28 and/or the HIS 12”): 
identify a communication device associated with the paging target (Graves [0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); and 
provide a notification to the communication device associated with the paging target (Graves [0190], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”).  
	Graves does not explicitly teach that the notification is a push notification.
	However, Larson teaches a push notification (“notification may, for example, be received in an e-mail message, a SMS text message, or a push notification to the softphone application of the user's communications endpoint device”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larson with the teaching of Graves in order to easily grab a user’s attention with a quick-to-the-point alert and call to action.

Regarding claim 7, Graves in view of Goss, and further in view of Larson teaches the system of claim 6, 
wherein the data, when processed by the processor, further enables the processor to (Graves [0263], “controller 18/618, the authentication entity 28 and/or the HIS 12 may comprise an arithmetic and logic unit (ALU) having access to a code memory (not shown) which stores program instructions for the operation of the ALU in order to implement the functional entities and execute the various processes and functions described above. The program instructions could be stored on a medium which is fixed, tangible and readable directly by the controller 18/618, the authentication entity 28 and/or the HIS 12”): 
determine that the paging target has not responded to the notification after a predetermined amount of time (Graves [0192], “if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances”); 
in response to determining that the paging target has not responded to the notification after the predetermined amount of time, identify additional communication devices associated with other paging targets (Graves [0192-0194], “However, if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances. A simple example of an action is the display of a reply message at a device being used by the source clinician, which states something to the effect that "Dr. Smith cannot be reached" and offers the source clinician a menu of choices. These may include: 1) Attempt to reach a surrogate clinician for Dr. Smith. 2) Attempt to reach an alternative clinician for Dr. Smith”); and 
provide the notification to the additional communication devices associated with the other paging targets (Graves [0193], “1) Attempt to reach a surrogate clinician for Dr. Smith. 2) Attempt to reach an alternative clinician for Dr. Smith”; [0190], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”, wherein the paging message is a notification which can also be sent to the surrogate clinician and the alternative clinician).  
 	The combination of Graves and Goss does not explicitly teach that the notification is a push notification.
	However, Larson further teaches a push notification (“notification may, for example, be received in an e-mail message, a SMS text message, or a push notification to the softphone application of the user's communications endpoint device”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larson with the teaching of Graves as modified by Goss and Larson in order to easily grab a user’s attention with a quick-to-the-point alert and call to action.

Regarding claim 12, Graves in view of Goss teaches the non-transitory computer readable medium of claim 8, 
wherein the instructions further include: instructions that identify a communication device associated with the paging target (Graves [0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); and 
instructions that provide a notification to the communication device associated with the paging target (Graves [0190], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”).  
	The combination of Graves and Goss does not explicitly teach that the notification is a push notification.
	However, Larson teaches a push notification (“notification may, for example, be received in an e-mail message, a SMS text message, or a push notification to the softphone application of the user's communications endpoint device”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larson with the teaching of Graves as modified by Goss in order to easily grab a user’s attention with a quick-to-the-point alert and call to action.

Regarding claim 13, Graves in view of Goss, and further in view of Larson teaches the non-transitory computer readable medium of claim 12, 
wherein the instructions further include: 
instructions that determine that the paging target has not responded to the notification (Graves [0192], “if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances”); 
instructions that, in response to determining that the paging target has not responded to the notification, identify additional communication devices associated with other paging targets (Graves [0192-0194], “However, if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances. A simple example of an action is the display of a reply message at a device being used by the source clinician, which states something to the effect that "Dr. Smith cannot be reached" and offers the source clinician a menu of choices. These may include: 1) Attempt to reach a surrogate clinician for Dr. Smith. 2) Attempt to reach an alternative clinician for Dr. Smith”); and 
instructions that provide the notification to the additional communication devices associated with the other paging targets (Graves [0193], “1) Attempt to reach a surrogate clinician for Dr. Smith. 2) Attempt to reach an alternative clinician for Dr. Smith”; [0190], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”, wherein the paging message is a notification which can also be sent to the surrogate clinician and the alternative clinician).  
 	The combination of Graves and Goss does not explicitly teach that the notification is a push notification.
	However, Larson further teaches a push notification (“notification may, for example, be received in an e-mail message, a SMS text message, or a push notification to the softphone application of the user's communications endpoint device”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larson with the teaching of Graves as modified by Goss and Larson in order to easily grab a user’s attention with a quick-to-the-point alert and call to action.

 	Regarding claim 14, Graves in view of Goss, and further in view of Larson teaches the non-transitory computer readable medium of claim 12, 
 	wherein the instructions further include: 
 	instructions that track a location of the communication device associated with the paging target (Graves [0144], “absolute location of tagged clinicians and equipment (e.g., terminals and medical devices) is detected, calculated and tracked”; [0171], “Based on this information and on knowledge of the positions of the detectors 6541, 6542, 6543, 6544 within the location-awareness area of the hospital, the LCE 658 then determines the estimated position of the tag 36* within the hospital”; [0186], “A non-limiting example of an unavailability policy is to deem the target clinician as "unavailable" when located in a subset of the location-awareness area of the hospital, where the subset includes operating rooms and emergency rooms. Conversely, if the target clinician does not fall within this subset of the location-awareness area of the hospital, the target clinician is deemed to be available”); and 
 	instructions that control whether or not to provide an alert at the communication device associated with the paging target based on the location of the communication device (Graves determination is made on availability of the target clinician based on a determined location of the target clinician and providing an alert via a paging message is provided if the target clinician is available (see [0204-0208], [0186], [0190]); [0204-0208], “Returning now to step 906, if the outcome of this step was that the target clinician is deemed unavailable, then with reference now to FIG. 9C, the controller 618 proceeds to step 924, where a reply message is sent to the source clinician. Assuming that target clinician is Dr. Smith, and that the location of the target clinician was found to be "Operating Room 22", the reply message may state something to the effect that "Dr. Smith is currently unavailable in Operating Room 22" and offers the source clinician a menu of choices. These include: 4) Attempt to reach an alternative clinician for Dr. Smith; 5) Leave a message for Dr. Smith; 6) Wait for Dr. Smith to become available; 7) Attempt to reach a surrogate clinician for Dr. Smith”; [0186], “A non-limiting example of an unavailability policy is to deem the target clinician as "unavailable" when located in a subset of the location-awareness area of the hospital, where the subset includes operating rooms and emergency rooms. Conversely, if the target clinician does not fall within this subset of the location-awareness area of the hospital, the target clinician is deemed to be available”; [0190], “If the outcome of step 906 is that the target clinician is deemed available, then with reference to FIG. 9B, the controller 618 proceeds to step 910, where a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”; [0163], Each of the detectors 654 detects tags in a surrounding three-dimensional volume which is a "coverage zone" for that detector 654. The union of the coverage zones for all of the detectors 654 defines a location-awareness area of the hospital. If a given tag is located within the location-awareness area of the hospital, then the tag ID 58 that the given tag emits (or reflects) will be detectable by at least one of the detectors 654. The fact that the location of the detectors 654 is known is sufficient to give an approximate idea as to where a detected tag is located within the location-awareness area of the hospital; however, it is insufficient to provide a precise estimate of the location of that tag. Thus, the second system architecture utilizes the LCE 658 to provide the precision required in estimating the location of individual tags in the location-awareness area of the hospital”).  

 	Regarding claim 18, Graves in view of Goss teaches the method of claim 15, further comprising: 
 	identifying a communication device associated with the paging target (Graves [0185], “With reference to FIGS. 9A, 9B and 9C, at step 902, the controller 618 detects that a "source clinician" desires to reach a "target clinician" in the hospital. This can be achieved by monitoring the communications system head end 650, as well as the data exchanged during an ongoing session for the source clinician, to detect a particular clinician identifier, or the address or directory number of the communication device 614 (e.g., pager or WLAN phone) or terminal 14A, 14B being used by a particular clinician. For the purposes of the discussion below, the particular clinician will be referred to as the "target" clinician”); and 
providing a notification to the communication device associated with the paging target (Graves [0190], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”).  
	The combination does not explicitly teach that the notification is a push notification.
	However, Larson teaches a push notification (“notification may, for example, be received in an e-mail message, a SMS text message, or a push notification to the softphone application of the user's communications endpoint device”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larson with the teaching of Graves as modified by Goss in order to easily grab a user’s attention with a quick-to-the-point alert and call to action.

 	Regarding claim 19, Graves in view of Goss, and further in view of Larson teaches the method of claim 18, further comprising: 
 	determining that the paging target has not responded to the notification (Graves [0192], “if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances”); 
 	in response to determining that the paging target has not responded to the notification after the predetermined amount of time or after the predetermined number of paging attempts, identifying additional communication devices associated with other paging targets (Graves [0192-0194], “However, if the controller 618 does not receive a positive acknowledgement for a certain amount of time (e.g., 10 seconds) or receives a negative acknowledgement, then the controller 618 proceeds to step 914, where it takes a specific action, depending on the circumstances. A simple example of an action is the display of a reply message at a device being used by the source clinician, which states something to the effect that "Dr. Smith cannot be reached" and offers the source clinician a menu of choices. These may include: 1) Attempt to reach a surrogate clinician for Dr. Smith. 2) Attempt to reach an alternative clinician for Dr. Smith”); and 
 	providing the notification to the additional communication devices associated with the other paging targets (Graves [0193], “1) Attempt to reach a surrogate clinician for Dr. Smith. 2) Attempt to reach an alternative clinician for Dr. Smith”; [0190], “paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”, wherein the paging message is a notification which can also be sent to the surrogate clinician and the alternative clinician).  
	The combination of Graves and Goss does not explicitly teach that the notification is a push notification.
	However, Larson further teaches a push notification (“notification may, for example, be received in an e-mail message, a SMS text message, or a push notification to the softphone application of the user's communications endpoint device”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Larson with the teaching of Graves as modified by Goss and Larson in order to easily grab a user’s attention with a quick-to-the-point alert and call to action.

 	Regarding claim 20, Graves in view of Goss, and further in view of Larson teaches the method of claim 18, further comprising: 
tracking a location of the communication device associated with the paging target (Graves [0144], “absolute location of tagged clinicians and equipment (e.g., terminals and medical devices) is detected, calculated and tracked”; [0171], “Based on this information and on knowledge of the positions of the detectors 6541, 6542, 6543, 6544 within the location-awareness area of the hospital, the LCE 658 then determines the estimated position of the tag 36* within the hospital”; [0186], “A non-limiting example of an unavailability policy is to deem the target clinician as "unavailable" when located in a subset of the location-awareness area of the hospital, where the subset includes operating rooms and emergency rooms. Conversely, if the target clinician does not fall within this subset of the location-awareness area of the hospital, the target clinician is deemed to be available”); and 
determining that control whether or not to provide an alert at the communication device associated with the paging target based on the location of the communication device (Graves determination is made on location of the target clinician and providing an alert via a paging message is provided if the target clinician is located (see [0204-0208], [0186], [0190]); [0204-0208], “Returning now to step 906, if the outcome of this step was that the target clinician is deemed unavailable, then with reference now to FIG. 9C, the controller 618 proceeds to step 924, where a reply message is sent to the source clinician. Assuming that target clinician is Dr. Smith, and that the location of the target clinician was found to be "Operating Room 22", the reply message may state something to the effect that "Dr. Smith is currently unavailable in Operating Room 22" and offers the source clinician a menu of choices. These include: 4) Attempt to reach an alternative clinician for Dr. Smith; 5) Leave a message for Dr. Smith; 6) Wait for Dr. Smith to become available; 7) Attempt to reach a surrogate clinician for Dr. Smith”; [0186], “A non-limiting example of an unavailability policy is to deem the target clinician as "unavailable" when located in a subset of the location-awareness area of the hospital, where the subset includes operating rooms and emergency rooms. Conversely, if the target clinician does not fall within this subset of the location-awareness area of the hospital, the target clinician is deemed to be available”; [0190], “If the outcome of step 906 is that the target clinician is deemed available, then with reference to FIG. 9B, the controller 618 proceeds to step 910, where a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”; [0163], Each of the detectors 654 detects tags in a surrounding three-dimensional volume which is a "coverage zone" for that detector 654. The union of the coverage zones for all of the detectors 654 defines a location-awareness area of the hospital. If a given tag is located within the location-awareness area of the hospital, then the tag ID 58 that the given tag emits (or reflects) will be detectable by at least one of the detectors 654. The fact that the location of the detectors 654 is known is sufficient to give an approximate idea as to where a detected tag is located within the location-awareness area of the hospital; however, it is insufficient to provide a precise estimate of the location of that tag. Thus, the second system architecture utilizes the LCE 658 to provide the precision required in estimating the location of individual tags in the location-awareness area of the hospital”), 
wherein the alert is provided at the communication device when the communication device is positioned within a first geofenced area (Graves Fig. 6B, detectors 654 around the hospital makes up the geofence; determination is made on the location of the target clinician and alert is provided via a paging message if the target clinician is located (via detectors positioned with the hospital) within the hospital) (see Fig. 6B, [0204-0208], [0186], [0190]); [0204-0208], “Returning now to step 906, if the outcome of this step was that the target clinician is deemed unavailable, then with reference now to FIG. 9C, the controller 618 proceeds to step 924, where a reply message is sent to the source clinician. Assuming that target clinician is Dr. Smith, and that the location of the target clinician was found to be "Operating Room 22", the reply message may state something to the effect that "Dr. Smith is currently unavailable in Operating Room 22" and offers the source clinician a menu of choices. These include: 4) Attempt to reach an alternative clinician for Dr. Smith; 5) Leave a message for Dr. Smith; 6) Wait for Dr. Smith to become available; 7) Attempt to reach a surrogate clinician for Dr. Smith”; [0186], “A non-limiting example of an unavailability policy is to deem the target clinician as "unavailable" when located in a subset of the location-awareness area of the hospital, where the subset includes operating rooms and emergency rooms. Conversely, if the target clinician does not fall within this subset of the location-awareness area of the hospital, the target clinician is deemed to be available”; [0190], “If the outcome of step 906 is that the target clinician is deemed available, then with reference to FIG. 9B, the controller 618 proceeds to step 910, where a paging message is sent to the target clinician. In a non-limiting example embodiment, the paging message can be sent via the communication system head end 650 to reach the communication device 614 (e.g., pager or WLAN phone) being used by the target clinician. Alternatively, the paging message can be sent as an electronic message to the fixed-wire or mobile terminal 14A, 14B with which the target clinician has an ongoing session with the HIS 12”).  
  
Conclusion
  
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696. The examiner can normally be reached Monday thru Friday: 8:00AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643